REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3-4, 6, 8-9, 11, 13-14, 16 and 18-19 are allowed.
Claims 1, 6, 11 and 16 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose each beam in the beam group corresponds to a same time-frequency 
resource, wherein a channel quality for one or more transmission beams corresponding to the beam group is greater than a threshold for selecting a transmission beam of the beam group, and wherein the channel quality 
comprises a received signal strength.
It is noted that the closest prior art, Koivisto et al. (US 20130064129, Mar. 14, 2013) shows   base station measures channel state information on a downlink from a base station, a selected beam group out of a set of beam groups is identified according to a wideband properly of the channel State information, the characteristic of the set of beam groups a number of beams in each beam group of the set of beam groups.
It is noted that the closest prior art, Kim (US 20170163317, Jun. 8, 2017) shows the controller controls the beam selector to transmit the signal by forming one or more analog transmission beams selected by the plurality of opponent nodes.
However, Koivisto et al. and Kim fails to disclose or render obvious the above underlined limitations as claimed. 

The terminal disclaimer filed on 02/04/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Pat# No. 10736109 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Fri 8.a.m to 5.p.m..
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464